Motion to dispense with printing exhibits in the record on appeal granted insofar as to permit plaintiffs-appellants to dispense with the printing of Exhibits 1-11, 13-15, 17, 19-34, 36, B to J, M to R, U, V, X-Z, AA-AF3 as part of the printed record on appeal, on condition that the originals thereof are filed with this court on the Wednesday preceding the first day of the term for which the appeal is noticed for argument; Exhibits 13, 24, 26, E, K, M, AC and AE are to be summarized in the printed record on appeal; Exhibits 27-34, C, D, F-J, P, Q, R, AF2 and AF3 are to be described in the printed record on appeal; paragraphs 14 and 15 of Exhibit AF2 and paragraphs 11, 12 and the last page of Schedule A of AF3 are to be printed in the record on appeal. In all other respects, the motion
is denied. Motion to dismiss appeal denied, with $10 costs.